        Case 2:21-mj-00001-JDP Document 8 Filed 01/19/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     ISSAH MOHAMMED
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:21-mj-00001-JDP
11                                               )
             Plaintiff,                          )
12                                               )   JOINT STATUS REPORT AND STIPULATION
     vs.                                         )   TO VACATE HEARING; ORDER
13                                               )
     ISSAH MOHAMMED                              )
14                                               )
                                                 )   Judge: Hon. Kendall J. Newman
15           Defendant.                          )
                                                 )
16
            Mr. Issah Mohammed made his initial appearance in this district on a Pretrial Violation
17
     Petition out of the District of Maryland, Baltimore division, on January 5, 2021. CR 2. The
18
     matter was set over until January 12 to allow discussion between the parties as to the possibility
19
     of a Rule 20 transfer. Ibid.
20
            On January 12, the parties appeared again in Magistrate Court. Mr. Mohammed was
21
     ordered detained. The defense also advised the Court that Mr. Mohammed was not seeking a
22
     Rule 20 transfer, but that the parties were working together to arrange for Mr. Mohammed’s
23
     sentencing hearing in the District of Maryland to be conducted remotely from the Eastern
24
     District of California. For that reason, the defense requested that Mr. Mohammed be permitted to
25
     remain in this district as opposed to being ordered removed to the District of Maryland. The
26
     government did not object.
27
            This Court ordered Mr. Mohammed to remain in this District. CR 3.
28

                                                      -1-
        Case 2:21-mj-00001-JDP Document 8 Filed 01/19/21 Page 2 of 3


1           In the interim, the parties have made progress in the arrangement of the logistics of Mr.
2    Mohammed’s virtual appearance for his sentencing hearing in the District of Maryland. In light
3    of this Court’s Order of January 12, and the fulfillment of the requirements of Federal Rule of
4    Criminal Procedure 5.1, the parties hereby jointly request that this matter be removed from
5    calendar. Specifically, the parties request that the status hearing scheduled for January 19 at 2:00
6    P.M. be vacated.
7           Once the sentencing date in the District of Maryland has been finalized, the parties will
8    alert this Court and request an order for the defendant to appear remotely for that hearing.
9    Dated: January 15, 2021
                                                   HEATHER E. WILLIAMS
10                                                 Federal Defender
11
                                                   /s/ Hannah Labaree
12                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
13                                                 Attorney for Defendant
                                                   ISSAH MOHAMMED
14
15   DATED: January 15, 2021                       McGREGOR W. SCOTT
                                                   United States Attorney
16
17                                                 By: /s/ Denise Yasinow
                                                   DENISE YASINOW
18                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28

                                                     -2-
        Case 2:21-mj-00001-JDP Document 8 Filed 01/19/21 Page 3 of 3


1
                                                    ORDER
2
            The Court, having received, read, and considered the stipulation of the parties, and good
3
     cause appearing, adopts the stipulation in its entirety as its order.
4
            The Court orders the January 19, 2021 status hearing be VACATED. The parties are
5
     ordered to continue to confer and file a notice with this Court once a sentencing date with the
6
     District of Maryland has been set, at which time the Court will order the Defendant appear
7
     remotely.
8
9    Dated: January 19, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-
